Blandford, Justice.
[Henry J. Long, "as temporary administrator of Riley Garrett, deceased,” brought trover agaiust Susan A. Wheelus for a watch and chain, alleged to be'of the value of $43.00. Defendant pleaded the general issue, and also a special plea, to the effect that, by the will of Riley Garrett, all of his property was left to W. A. Wheelus, and by the Will of the latter, all of his property was left to the defend*111ant-; that the watch was, therefore, hers, and not plaintiffs ; that the estates mentioned owed no debts, and there was no need for the administrator to have the value of the watch in order to pay debts; that a verdict had been rendered at the then present term of the court, vesting the administration in H. EL Huggins, whom she had married since the death of her former husband. This plea was stricken by the court.
The plaintiff claimed that, as administrator of Garrett, he sold the personal property at a sale for cash; that this watch was passed around for inspection; that Wheelus bid it in, and told the person who was acting as cashier that he would pay directly; that he did not pay; was asked several times thereafter about the matter, and etch timq, promised to pay in a day or two. He was taken sick and died, and the watch went into the hands of the defendant.
Defendant admiited receiving two watches after her husband’s death, but did not know whether or not either one of them was the Garrett watch. She offered to introduce the will of Garrett, but-it was rejected.
The jury found for the plaintiff. Defendant moved for a new trial, on the following grounds, in substance :
(1.) Because the court struck the equitable plea of defendant.
(2 ) Because the court rejected from evidence the will of Garrett.
(3.) Because the verdict was contrary, to law, evidence and the charge of the court.
The motion was overruled, and defendant excepted.]